


110 HR 3047 IH: Veterans Claims Processing Innovation

U.S. House of Representatives
2007-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3047
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2007
			Mr. Lamborn (for
			 himself, Mr. Stupak,
			 Mr. Buchanan,
			 Mr. Boozman,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Brown of South Carolina,
			 Mr. Hayes,
			 Mr. Davis of Illinois,
			 Mr. Manzullo,
			 Mr. Graves,
			 Mr. Bilirakis,
			 Mr. English of Pennsylvania,
			 Mrs. Christensen, and
			 Mr. Fortuño) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  processing of claims for benefits administered by the Secretary of Veterans
		  Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Claims Processing Innovation
			 Act of 2007.
		2.Establishment of
			 work credit system for regional offices of Veterans Benefits
			 Administration
			(a)Establishment of
			 systemChapter 7 of title 38, United States Code, is amended by
			 adding at the end the following new section:
				
					713.Veterans
				Benefits Administration work credit system
						(a)EstablishmentThe Secretary shall establish a work credit
				system for evaluating regional offices of the Veterans Benefits
				Administration.
						(b)Credit for
				claimsUnder the system established under subsection (a), a
				regional office of the Veterans Benefits Administration may only receive work
				credit for a claim assigned to that regional office when the appellate period
				for the claim has expired or the Board of Veterans Appeals has issued a final
				decision with respect to the
				claim.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						713. Veterans Benefits Administration work
				credit
				system.
					
					.
			3.Electronic
			 processing of claims for benefits administered by Secretary of Veterans
			 Affairs
			(a)Electronic
			 processing of claims
				(1)In
			 generalSubtitle I of chapter 51 of title 38, United States Code,
			 as amended by section 3, is further amended by adding at the end the following
			 new section:
					
						5109C.Electronic
				processing of claims
							(a)System
				requiredThe Secretary shall
				develop and maintain a system for processing claims for disability compensation
				under this title using artificial intelligence. Such system shall use medical
				and military service data to generate recommendations with respect to
				disability ratings.
							(b)Quarterly
				reportsDuring the period beginning on the date that is 90 days
				after the date of the enactment of this section and ending on the last day of
				the first full fiscal year after the fiscal year during which the regional
				office required under section 351(c) of this title is fully operational, the
				Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and
				House of Representatives quarterly reports on the status of the system required
				under subsection (a) and the regional office required under such
				section.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
					
						
							5109C. Electronic processing of
				claims.
						
						.
				(b)Regional
			 officeSection 315 of title
			 38, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(c)The Secretary shall maintain a regional
				office at which all claims for benefits under this title are processed
				exclusively electronically. At such regional office, the Secretary
				shall—
						(1)maintain the
				system based on artificial intelligence required under section 5109C of this
				title; and
						(2)electronically
				scan all files created by or submitted to such office that relate to claimants
				or claims for such
				benefits.
						.
			(c)Deadline for
			 implementationThe Secretary of Veterans Affairs shall establish
			 a plan for establishing the regional office required under subsection (c) of
			 section 315 of title 38, United States Code, as added by subsection (b), by not
			 later than 90 days after the date of the enactment of this Act.
			4.Treatment of
			 beneficiary of veteran’s accrued benefits as claimant for purposes of
			 incomplete claims as of death of veteran
			(a)In
			 generalSection 5102 of title
			 38, United States Code, is amended by added at the end the following new
			 subsection:
				
					(d)If a veteran who
				is a claimant dies before completing the submission of a claim for any benefit
				under a law administered by the Secretary, the person who would receive any
				accrued benefits due to the veteran under section 5121(a)(2) of this title
				shall be treated as the claimant for the purposes of completing the submission
				of the
				claim.
					.
			(b)Effective
			 dateSubsection (d) of section 5102 of title 38, United States
			 Code, shall apply with respect to the claim of any veteran who dies on or after
			 the date of the enactment of this Act.
			5.Evaluation of
			 training and assessment programs for employees of Veterans Benefits
			 Administration
			(a)Evaluation
			 requiredThe Secretary of Veterans Affairs shall enter into a
			 contract with a private entity with experience evaluating quality assurance and
			 benefits programs under which that entity shall—
				(1)conduct an
			 evaluation of the items required to be included in the annual report of the
			 Secretary under section 7734 of title 38, United States Code, that were
			 included in the last such report submitted before the date of the enactment of
			 this Act, that relate to the training and performance assessment programs of
			 the Department of Veterans Affairs for employees of the Veterans Benefits
			 Administration who are responsible for matters relating to compensation or
			 pension benefits under the laws administered by the Secretary; and
				(2)submit to the
			 Secretary the results of such evaluation not later than 180 days after the date
			 of the enactment of this Act.
				(b)Submission of
			 results to CongressNot later
			 than 180 days after the date of the enactment of this Act, In the first annual
			 report required to be submitted to Congress under section 529 of title 38,
			 United States Code, submitted after the date on which the Secretary receives
			 the results of the evaluation required under subsection (a), the Secretary
			 shall include such results.
			(c)ReportNot
			 later than 180 days after the date on which the Secretary submits the report
			 referred to in subsection (b), the Secretary shall submit to Congress a report
			 on any actions the Secretary has taken or plans to take in response to the
			 results of the evaluation required under subsection (a).
			
